Title: Instructions to Virginia Delegates in re Financial Quota, 28 December 1782
From: House of Delegates
To: Virginia Delegates

In the House of Delegates 
Saturday the 28th December 1782
Resolved that fifty thousand pounds Currency of this State be paid by the Treasurer into the Hands of the Continental Receiver of this States Quota And that the Delegates representing this Commonwealth in Congress be instructed to inform Congress that the weight of the Southern War generally, but more particularly the Oppression arising to the Commonwealth from the extensive Contributions of its Citizens to the Common Cause in the Campaign of one thousand seven hundred and eighty one incapacitates the State from a further Compliance at present with the Requisitions of Congress for this States Quota of Money necessary for the Service of the year one thousand seven hundred and eighty two. But that the General Assembly will appropriate out of the first and best Revenues of the State a Sum equal to one hundred and seventy four thousand Dollars at the Disposition of Congress for the former purpose and two hundred and ninety thousand Dollars for the current Support of the War



1782 December 28th.

Teste J Beckley CHD


Agreed to by the Senate




Will Drew CS





A Copy Teste





John Beckley CHD 



